


[The Coca-Cola Company letterhead]


December 5, 2014
Joseph V. Tripodi
1845 River Forest Road
Atlanta, Georgia 30327


Dear Joe,
This letter outlines the terms of your separation from The Coca-Cola Company
(the “Company”). All applicable elements of your separation package will be paid
under the terms of the relevant policies and plans of the Company. We thank you
for your contributions to the Company and wish you well in your future
endeavors.
1.
You will step down from your current position as Executive Vice President and
Chief Marketing & Commercial Officer, effective December 31, 2014.
Notwithstanding the foregoing, from December 31, 2014 through February 28, 2015,
you will continue to work your normal schedule for and on behalf of the Company
and assist with the transition of your responsibilities and related work as
necessary. You will effectively and fully separate from the Company on February
28, 2015 (“Separation Date”).

2.
If you sign the enclosed release, you will be eligible for a benefit under The
Coca-Cola Company Severance Pay Plan equivalent to two (2) years of base salary,
based on your current annual salary (i.e. for a total of $1,456,270.00). This
amount will be paid to you in a lump within fifteen (15) days from and after
your Separation Date. This amount is subject to all applicable income tax and
withholdings.

3.
You are eligible to receive an annual incentive award for 2014 under the
standard terms and conditions of the annual Performance Incentive Plan (the
“PIP”). The actual payment amount is contingent upon actual Company performance
and your performance for 2014. Any such award will be paid on or about March 15,
2015, but in all events subject to the same terms and paid at the same time such
awards are paid to all other similar Company executives who participate in the
PIP for 2014. Your participation and any award made to you shall be determined
by the Compensation Committee. This amount is subject to all applicable income
tax and withholdings.

4.
If you sign the enclosed release, you will receive an additional payment in the
amount of $450,000. This amount will be paid in a lump sum amount within fifteen
(15) days after your Separation Date. This amount is subject to all applicable
income tax and withholdings.

5.
You will also receive a payment in the amount of $25,000 in return for
consulting with the Company on matters related to the ID Alliance through
December 2015, pursuant to a separate consulting agreement. This amount is
subject to all applicable income tax and withholdings.







--------------------------------------------------------------------------------






6.
Pursuant to the terms of the Company’s long-term incentive programs and plans
and your related Restricted Stock Agreements for your Performance Share Unit
(PSU) awards, your rights and benefits for such PSU’s under each of the plans
are summarized below and you will not receive any new and additional equity
grants for any periods commencing on or after January 1, 2015:

2012-2014 PSU Plan


•
This award and any underlying PSU shares will be forfeited.

2013-2015 PSU Plan


•
This award and any underlying PSU shares will be forfeited.

2014-2016 PSU Plan


•
This award and any underlying PSU shares will be forfeited.


All stock options you previously have received will (i) continue to vest through
and including the Separation Date and (ii) remain and be exercisable according
to the terms of the Company’s applicable stock option plans and programs as well
as your related Stock Option Grant Agreements. All unvested options (as
determined on the date one (1) day after the Separation Date) will be forfeited
and all vested options (as determined on the date one (1) day after the
Separation Date) will be exercisable according to their terms. When you exercise
your vested stock options, you will be personally liable for paying any income
taxes owed on such exercises. You will not receive any additional equity grants
for any periods commencing on or after January 1, 2015.
Your retirement benefits will consist of those benefits you have accrued under
the standard terms and conditions of the pension plans in which you participate
through and including the Separation Date. The Company acknowledges and agrees
with respect to all such accrued benefits, you are fully vested as of your
Separation Date. All such retirement benefits will remain payable in conformity
with your elections and rights provided under the applicable and governing
plans.
You will continue to be reimbursed up to $10,000 per year (each for 2014 and
2015) in financial planning and related expenses incurred by you for 2014 and
for the period January 1, 2015 through your Separation Date for 2015,
respectively. You will remain entitled to retain all computers, personal
communication devices and other home office equipment previously provided you by
the Company; provided, you will cooperate with the Company in permitting the
Company to remove all confidential and proprietary software and information
belonging to the Company as currently embedded within or stored on such
equipment.
The Company will provide at its expense outplacement services through a
designated services provider.
You will remain on the Operating Committee through December 31, 2014.
The terms and conditions in this letter are further conditioned upon your
signing and adhering to the attached Full and Complete Release and Agreement on
Competition, Trade Secrets and Confidentiality.

2



--------------------------------------------------------------------------------






Please contact Ceree Eberly should you have any additional questions regarding
the terms of this letter or the terms of any of the benefit plans.
Sincerely,


/s/ Muhtar Kent


Muhtar Kent
Chairman of the Board and Chief Executive Officer




Agreed to and accepted this _5th_ day of December, 2014.


___/s/ Joseph V. Tipodi__________
JOSEPH V. TRIPODI
Attachments
cc:    Ceree Eberly
Executive Compensation
GBS Executive Services

3



--------------------------------------------------------------------------------









4



--------------------------------------------------------------------------------




FULL AND COMPLETE RELEASE
AND AGREEMENT ON COMPETITION,
TRADE SECRETS AND CONFIDENTIALITY
Release.
I, Joseph V. Tripodi, in consideration of the payments and benefits under The
Coca-Cola Company Severance Pay Plan, the benefits and payments described in the
attached letter dated as of even date herewith (the “Separation Letter”), and
other good and valuable consideration, for myself and my heirs, executors,
administrators and assigns, do hereby knowingly and voluntarily release and
forever discharge The Coca-Cola Company (“TCCC”) and its subsidiaries,
affiliates, joint ventures, joint venture partners, and benefit plans
(collectively with TCCC, referred to herein as the “Company"), and their
respective current and former directors, officers, administrators, trustees,
employees, agents, and other representatives, (collectively with the Company,
referred to herein as “Releasees”) from all debts, claims, actions, causes of
action (including without limitation those under the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act of 1988, 29 U.S.C. § 2101 et seq.;
and those federal, state, local, and foreign laws prohibiting employment
discrimination based on age, sex, race, color, national origin, religion,
disability, veteran or marital status, sexual orientation, or any other
protected trait or characteristic, or retaliation for engaging in any protected
activity, including without limitation the Age Discrimination in Employment Act
of 1967, 29 U.S.C. § 621 et seq. (“ADEA”), as amended by the Older Workers
Benefit Protection Act, P.L. 101-433; the Equal Pay Act of 1963, 9 U.S.C.§ 206,
et seq.; Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000e et seq.; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Civil
Rights Act of 1991, 42 U.S.C. § 1981a; the Americans with Disabilities Act,
42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, 29 U.S.C. § 791
et seq.; and comparable state, local, and foreign causes of action, whether
statutory or common law), suits, dues, sums of money, accounts, reckonings,
covenants, contracts, claims for costs or attorneys' fees, controversies,
agreements, promises, and all liabilities of any kind or nature whatsoever, at
law, in equity,






--------------------------------------------------------------------------------






or otherwise, KNOWN OR UNKNOWN, fixed or contingent, which I ever had, now have,
or may have, or which I, my heirs, executors, administrators or assigns
hereafter can, shall, or may have in the future, including without limitation
those arising out of or related to my employment or separation from employment
with the Company through the date of this Full and Complete Release and
Agreement on Competition, Trade Secrets and Confidentiality ("Agreement").
I fully understand and agree that:
1.
this Agreement is in exchange for the payments and benefits under The Coca-Cola
Company Severance Pay Plan, the payments and benefits described in the
Separation Letter, and other compensation to which I would otherwise not be
entitled;

2.
I am hereby advised to consult with an attorney before signing this Agreement;

3.
I have 21 days from my receipt of this Agreement within which to consider
whether to sign it;

4.
I have seven days following my signature of this Agreement to revoke the
Agreement; and

5.
this Agreement shall not become effective or enforceable until the revocation
period of seven days has expired.

If I choose to revoke this Agreement, I must do so by notifying TCCC in writing.
    Notwithstanding any other provision or paragraph of this Agreement, I do not
hereby waive any rights or claims, but rather I have retained and shall continue
to have all rights and entitlements to receive and the Company shall remain
obligated to fully perform and pay or cause to be performed or paid, all rights
or claims (i) for which waivers or releases are prohibited by applicable law;
(ii) under the ADEA that may arise after the date I sign this Agreement; (iii)
for or with respect to any and all amounts or payments owed to me as
contemplated under the Separation Letter; (iv) for or with respect to any and
all amounts, payments, or benefits owed or provided to me as contemplated under
that certain Consulting Agreement between me and TCCC dated effective March 1,
2015 (the “Consulting Agreement”); (v) to seek and receive indemnification from
the Company for and with respect to all acts, errors or omissions committed by
me in my capacity as

2



--------------------------------------------------------------------------------






a shareholder, director, officer, employee, fiduciary, agent or representative
of the Company or as a consultant of TCCC all in the manner provided under the
Company’s by-laws and applicable law as well as the Consulting Agreement; and
(vi) for or with respect to any and all of my accrued and vested benefits
(including pension or deferred compensation benefits) as determined through and
including the Separation Date under the Company’s applicable and governing plans
and programs including without limitation all rights received or attributable to
any coverage extended me under any insurance policies maintained with or through
third parties. Nothing in this Agreement shall affect any rights I may have
under Article VII of the Company’s by-laws as in effect on the date of this
Agreement.
If there is any claim for loss of consortium, or any other similar claim,
arising out of or related to my employment or separation of employment with
TCCC, I will indemnify and hold Releasees harmless from any liability, including
costs and expenses (as well as reasonable attorneys' fees) incurred by the
Releasees as a result of any such claim.
I acknowledge and represent that (i) I have received all leave required under
the Family and Medical Leave Act of 1993, as amended (“FMLA”), and (ii) do not
claim that Releasees violated or denied me rights under the FMLA. I further
acknowledge and represent that I (i) was properly classified as exempt under the
Fair Labor Standards Act of 1938, as amended (“FLSA”), (ii) have been fully paid
for hours I worked for TCCC and (iii) do not claim that TCCC violated or denied
me rights under the FLSA.
I additionally understand and agree that this Agreement is not and shall not be
construed to be an admission of liability of any kind on the part any of the
Releasees.
Company Release.
For and in consideration of my release of the Releasees under the preceding
provisions and my undertaking of all covenants and agreements provided under
this Agreement and other good and valuable consideration, the Company (as
defined herein) does hereby knowingly and voluntarily release and forever
discharge me and my heirs, executors, administrators and assigns (collectively
the “Executive Released Parties"), from all debts, claims, actions, causes of
action, suits, dues, sums of money, accounts, reckonings,

3



--------------------------------------------------------------------------------






covenants, contracts, claims for costs or attorneys' fees, controversies,
agreements, promises, and all liabilities of any kind or nature whatsoever, at
law, in equity, or otherwise, KNOWN OR UNKNOWN, fixed or contingent, which the
Company ever had, now have, or may have, or which the Company hereafter can,
shall, or may have now or in the future, including without limitation those
arising out of or related to my employment or my separation from employment with
the Company through the date of this Agreement and hereafter through and
including the Separation Date.
Notwithstanding the foregoing, it is understood and agreed that the Company does
not hereby waive, but rather the Company shall have retained and continue to
have all rights and entitlements to enforce all of its rights and my obligations
as against me as provided or contemplated under and in accordance with the terms
of this Agreement or the Separation Letter.
It is further understood and agreed that this Agreement is not and shall not be
construed to be an admission of liability of any kind on the part of any one or
more of the Executive Released Parties.
Future Cooperation.
I covenant and agree that I shall, to the extent reasonably requested in
writing, fully cooperate with the Company in any investigation and/or threatened
or pending litigation (now or in the future) in which the Company is a party,
and regarding matters which I, by virtue of my employment with TCCC, have
knowledge or information relevant to said litigation, including, but not limited
to (i) meeting with representatives of the Company to provide truthful
information regarding my knowledge and (ii) providing, in any jurisdiction in
which the Company requests, truthful testimony relevant to said litigation;
provided that in all events the Company shall (a) pay me reasonable compensation
and reimburse me for reasonable expenses incurred in connection with such
cooperation including all travel, lodging, and accommodations, (b) remain and be
exclusively responsible for all costs incurred in undertaking such litigation
including all attorneys’ fees, court costs, and other expenses consistent with
the Company’s by-laws, and (c) notify me as promptly as possible as to its need
for my assistance and cooperate with me in scheduling my participation so as to
reasonably accommodate my other personal and professional obligations and
commitments.

4



--------------------------------------------------------------------------------






Trade Secrets and Confidential Information.
I covenant and agree that I have held and shall continue to hold in confidence
all Trade Secrets of the Company that came into my knowledge during my
employment by TCCC and shall not disclose, publish or make use of at any time
such Trade Secrets for as long as the information remains a Trade Secret. "Trade
Secret" means any technical or non-technical data, formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, financial plan, product plan, list of actual or potential customers or
suppliers or other information similar to any of the foregoing, which
(i) derives economic value, actual or potential, from not being generally known
to and not being readily ascertainable by proper means by, other persons who can
derive economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
I also covenant and agree that, for the period beginning on the date I sign this
Agreement and ending February 28, 2017 (“Nondisclosure Period”), I will hold in
confidence all Confidential Information of the Company that came into my
knowledge during my employment by TCCC and will not disclose, publish or make
use of such Confidential Information. "Confidential Information" means any data
or information, other than Trade Secrets, that is valuable to the Company and
not generally known to the public or to competitors of the Company, but shall
not include either (a) any information which is available from any public source
other than by means of my disclosure of such information to such source; (b) any
information which is available from any third party source which is not known by
me to owe a duty of confidentiality to the Company with respect to such
information; (c) any information independently developed by me without use or
incorporation of or reliance upon the Company’s Trade Secrets or Confidential
Information; or (d) any information generated by me in the course of my
employment which consists of contact information related to my personal or
professional affiliations consisting solely of names, addresses, phone numbers
and e-mail addresses.
The restrictions stated in this Agreement are in addition to and not in lieu of
protections afforded to trade secrets and confidential information under
applicable state law. Nothing in this Agreement is intended

5



--------------------------------------------------------------------------------






to or shall be interpreted as diminishing or otherwise limiting the Company’s
right under applicable state law. Notwithstanding the foregoing, nothing
contained herein shall prevent me from disclosing or otherwise utilizing any
information (i) in any manner required by applicable law, judicial order or
other governmental mandate or investigation provided I shall advise the Company
of any such intended disposition or use and reasonably cooperate with the
Company in allowing the Company to seek and obtain from the recipient
governmental or judicial body any protective order or assurance of
confidentiality regarding such information or (ii) in fulfillment of my duties
or obligations owed to the Company including without limitation those required
under the Consulting Agreement or (iii) to the limited extent reasonably
necessary to permit my defense of any claim made against me or my enforcement of
any rights held by me which claim or rights are dependent upon the information
so used or disclosed.
Return of Materials.
I further covenant and agree that I have or shall promptly deliver to the
Company all memoranda, notes, records, manuals or other documents, including all
copies of such materials and all documentation prepared or produced in
connection therewith, containing Trade Secrets or Confidential Information
regarding the Company's business, whether made or compiled by me or furnished to
me by virtue of my employment with the Company. Except as provided under the
Separation Letter, I shall promptly deliver to the Company, all vehicles, credit
cards, and other property furnished to me by virtue of my employment with the
Company.
No Publicity.
Except as otherwise agreed to in writing by the Company, during the
Nondisclosure Period, I will not publish any opinion, fact, or material, deliver
any lecture or address, participate in the making of any film, radio broadcast
or television transmission, or communicate with any representative of the media
relating to confidential matters regarding the business or affairs of the
Company which I was involved with during my employment; provided, that nothing
contained herein shall prevent me from undertaking any such activities otherwise
prohibited hereunder with respect to presentations focusing on me and my
personal

6



--------------------------------------------------------------------------------






experience or knowledge which may include ancillary and historical recitations
of my past experiences with the Company and which do not otherwise involve
disclosure of matters or materials which have not been previously or otherwise
publicly released.


Non Compete and Non Solicitation.
Definitions.
For the purposes of this Section, the following definitions apply:
(a)    “Restricted Activities” means the involvement in, development of, or
oversight of the marketing, innovation or operation activities or strategies for
Restricted Businesses.
(b)    "Territory" means North America, South America, Asia, Africa, Europe, and
Australia and Oceania.
(c)    “Restricted Businesses” means 1) companies whose primary business is the
manufacture, sale, distribution and marketing of either carbonated soft drinks,
coffee, tea, water, sports drinks, energy drinks, juices or fruit-based
beverages (“Non-alcoholic Beverages”) or beverage enhancers, beverage solutions,
beverage enablers, or other additives which are primarily intended for use in
non-alcoholic beverages, (“Beverage Enhancers”), and 2) companies a substantial
portion of whose business activities includes the manufacture, sale,
distribution and marketing of Non-alcoholic Beverages or Beverage Enhancers, but
for whom such business(es) may not be the company’s primary business
(“Non-Beverage Companies”).
(d)    “Competing Business Segment” means any subsidiary, division, or unit of
the business of a company, where such subsidiary, division, or unit
manufactures, sells, distributes, or markets Non-alcoholic Beverages or Beverage
Enhancers.
Non-Compete.
I hereby covenant with the Company that I will not, within the Territory prior
to February 28, 2017, without the prior written consent of the Chief Executive
Officer of TCCC (the “CEO”), directly or indirectly

7



--------------------------------------------------------------------------------






engage in any Restricted Activities for or on behalf of (including in a
consulting capacity) any Restricted Business.
Notwithstanding the foregoing, in all events it is agreed that I shall not be
prohibited hereunder and shall remain entitled to perform (i) services for
Non-Beverage Companies (other than PepsiCo, its subsidiaries and affiliates,
including but not limited to Pepsi Bottling Group) that have a Competing
Business Segment, provided I do not perform Restricted Activities for such
Competing Business Segment, and provided I notify the CEO of the nature of such
services being rendered by me to any Non-Beverage Companies in writing within a
reasonable time prior to beginning performance of such services and (ii)
services for any companies or entities which do not engage in the Restricted
Business within the Territory.
Non Solicitation of Employees.
I hereby covenant and agree that I will not, prior to February 28, 2017, without
the prior written consent of the CEO, solicit or encourage, or attempt to
solicit or encourage, directly or indirectly, for employment for or on behalf of
any corporation, partnership, venture or other business entity any person who,
on the last day of my employment with TCCC or within twelve (12) months prior to
that date, was employed by the Company as a manager or executive and with whom I
had professional interaction during the last twelve (12) months of my employment
with TCCC (whether or not such person would commit a breach of contract by
leaving the employment with the Company).


Non Solicitation of Customers.
I hereby covenant and agree that I will not, within the Territory and prior to
February 28, 2017, without the prior written consent of the CEO, solicit or
encourage, or attempt to solicit or encourage, directly or indirectly, any
business comprising or related to the manufacture, sale, distribution, and
marketing of Non-alcoholic Beverages or Beverage Enhancers for any Competing
Business Segment of any Restricted Business from any of the Company’s customers,
including actively sought prospective customers with whom I had professional
interaction during my employment with the Company. Notwithstanding the
foregoing, in all events it is agreed that I shall not be prohibited hereunder
and shall remain entitled to undertake

8



--------------------------------------------------------------------------------






solicitations for any companies or other entities which do not engage in the
Restricted Business within the Territory.
Reasonable and Necessary Restrictions.
I acknowledge that during the course of my employment with TCCC I have received
or will receive and had or will have access to Confidential Information and
Trade Secrets of the Company, including but not limited to confidential and
secret business and marketing plans, strategies, and studies, detailed
client/customer/bottler lists and information relating to the operations and
business requirements of those clients/customers/bottlers and, accordingly, I am
willing to enter into the covenants contained in this Agreement in order to
provide the Company with what I consider to be reasonable protection for its
interests.
I acknowledge that the restrictions, prohibitions and other provisions hereof,
are reasonable, fair and equitable in scope, terms and duration, and are
necessary to protect the legitimate business interests of the Company.
I acknowledge and agree that in the event I breach, or threaten in any way to
breach, or it is inevitable that I will breach, any of the provisions of this
Agreement, damages shall be an inadequate remedy and the Company shall be
entitled, without bond, to injunctive or other equitable relief in addition to
all other rights otherwise available to the Company at law or in equity.
Non-Disparagement.
I agree that I will not make any statement, written or verbal, in any forum or
media, or take any action in disparagement of the Company, including but not
limited to negative references to the Company or its products, services,
corporate policies, or current or former officers or employees, customers,
suppliers, or business partners or associates. The Company agrees that it will
not make any statement, written or verbal, in any forum or media, or take any
action in disparagement of me, including but not limited to negative references
to me or my levels of competency or aptitudes.




Complete Agreement.

9



--------------------------------------------------------------------------------






This Agreement together with the Separation Letter and the Consulting Agreement
is the complete understanding between me and the Company in respect of the
subject matter of this Agreement and supersedes all prior agreements relating to
the same subject matter. I have not relied upon any representations, promises or
agreements of any kind except those set forth herein and in the Separation
Letter and the Consulting Agreement in signing this Agreement.
Severability.
In the event that any provision of this Agreement should be held to be invalid
or unenforceable, each and all of the other provisions of this Agreement shall
remain in full force and effect. If any provision of this Agreement is found to
be invalid or unenforceable, such provision shall be modified as necessary to
permit this Agreement to be upheld and enforced to the maximum extent permitted
by law.
Governing Law.
Except to the extent preempted by Federal Law, this Agreement will be construed,
interpreted, and applied in accordance with the laws of the State of Georgia,
without regard to principles of conflicts of law or giving effect to the
choice-of-law provisions of the State of Georgia or any other jurisdiction and
any legal action related to or arising out of this Agreement will be brought
exclusively in the federal or state courts located in the State of Georgia. I
hereby consent to the jurisdiction of such courts.

10



--------------------------------------------------------------------------------








Successors and Assigns.
This Agreement inures to the benefit of the Company and its successors and
assigns and to the benefit of my heirs, executors, administrators, successors
and assigns.
Amendment/Waiver.
No amendment, modification or discharge of this Agreement shall be valid or
binding unless set forth in writing and duly executed by each of the parties
hereto.
Acknowledgment.
Each of the undersigned has carefully read this Agreement, fully understand each
of its terms and conditions, and intend to abide by this Agreement in every
respect. As such, each of the undersigned individually or through its duly
authorized officers knowingly and voluntarily signs this Agreement under his or
its respective hand and seal as his or its respective legally binding and
enforceable obligation.
/s/ Joseph V. Tripodi                    
Joseph V. Tripodi
Date: December 5, 2014                


THE COCA COLA COMPANY


By: /s/ Bernhard Goepelt            
    
Title: Senior Vice President and General Counsel


Date: December 5, 2014            





11

